NOT FOR PUBLICATION WITHOUT THE
                               APPROVAL OF THE APPELLATE DIVISION
        This opinion shall not "constitute precedent or be binding upon any court." Although it is posted on the
     internet, this opinion is binding only on the parties in the case and its use in other cases is limited. R. 1:36-3.




                                                         SUPERIOR COURT OF NEW JERSEY
                                                         APPELLATE DIVISION
                                                         DOCKET NO. A-1795-20

STATE OF NEW JERSEY,

          Plaintiff-Respondent,

v.

JOCELYN DAHTA,1

     Defendant-Appellant.
_________________________

                    Submitted January 18, 2022 – Decided January 28, 2022

                    Before Judges Fasciale and Vernoia.

                    On appeal from the Superior Court of New Jersey, Law
                    Division, Essex County, Indictment No. 16-08-2432.

1
  In the record presented on appeal, defendant is variously referred to as Jocelyn
Dahta and Dahta Jocelyn. The indictment, plea form, and the court's order and
opinion denying her post-conviction relief petition identify defendant as Dahta
Jocelyn. During her plea and sentencing proceedings, defendant's counsel refers
to her as Dahta Johnson. Defendant is identified in her judgment of conviction
as Jocelyn Dahta, and she identified herself by that name in her original, pro se,
petition for post-conviction relief and in her amended petition. We refer to
defendant as Jocelyn Dahta in the caption of this matter and otherwise because
she is identified by that name in her judgment of conviction and she utilized that
name in her post-conviction relief petition and her notice of appeal from the
order denying her petition.
            Joseph E. Krakora, Public Defender, attorney for
            appellant (Suzannah Brown, Designated Counsel, on
            the brief).

            Theodore N. Stephens II, Acting Essex County
            Prosecutor, attorney for respondent (Matthew E.
            Hanley, Special Deputy Attorney General/Acting
            Assistant Prosecutor, of counsel and on the brief).

PER CURIAM

      Defendant Jocelyn Dahta appeals from a Law Division order denying her

post-conviction relief (PCR) petition without an evidentiary hearing. In her PCR

petition and on appeal, defendant does not challenge her conviction for first -

degree aggravated manslaughter for which she received a twelve-year sentence

subject to the requirements of the No Early Release Act (NERA), N.J.S.A.

2C:43-7.2. Instead, she argues the PCR court erred by not conducting an

evidentiary hearing on her claim that her counsel was ineffective at "sentencing

by failing to present evidence and argue in support of applicable mitigating

factors." Unpersuaded by defendant's argument, we affirm.

                                          I.

      Defendant was charged in an indictment with first-degree knowing and

purposeful murder, N.J.S.A. 2C:11-3(a)(1)(2), of ninety-year-old Henry Boyd.

The medical examiner attributed the victim's cause of death to compression of

the neck with a fracture of the larynx.

                                                                          A-1795-20
                                          2
      Defendant later pleaded guilty to first-degree aggravated manslaughter in

accordance with a plea agreement in which the State agreed to recommend a

twelve-year prison term subject to the requirements of NERA. During her plea

colloquy, defendant testified that on February 9, 2016, she was "engaged in a

physical relationship" with Boyd; she "attacked" him; and she hit him with her

fists and held him down, inflicting the injuries that caused his death.

      At defendant's sentencing proceeding, her counsel noted she had presented

the   State   with   "mitigating    documentation . . . regarding    [defendant's]

background and lack of treatment for certain physical and mental health issues,"

and, she stated "that's all been taken into consideration and mitigation . . . to

come to the term of [twelve] years subject to" NERA. Counsel then completed

her sentencing argument on defendant's behalf, stating, "[t]hat being said . . . we

do ask that the [c]ourt abide by the terms [of the plea agreement] as negotiated."

In response, the State requested that the court abide by the terms of the plea

agreement.

      The court explained it reviewed the presentence report and it was "familiar

with [defendant's] background" as reflected in the report and amplified by the

letters from defendant's friends and family. The court noted defendant's history

of drug abuse over "a substantial period of time," but found it "doesn't excuse


                                                                             A-1795-20
                                        3
her conduct." The court, however, found defendant is "obviously someone who

has struggled with problems in life and has reached a point where her behavior

was consumed with those problems and . . . resulted in a horrible consequence"

culminating in her conviction for aggravated manslaughter. The court found

defendant's background and struggles in life were "recognize[d] [by] the State,"

and "led to the plea bargain" defendant's counsel "zealous[ly] advocated for

her."

        The court found aggravating factors three, the risk defendant will commit

another offense, N.J.S.A. 2C:44-1(a)(3); six, the extent and seriousness of

defendant's prior criminal record, N.J.S.A. 2C:44-1(a)(6); and nine, the need to

deter defendant and others from violating the law, N.J.S.A. 2C:44-1(a)(9). The

court also found mitigating factor nine, the character and attitude of defendant

indicate it is unlikely she will commit another offense, N.J.S.A. 2C:44-1(b)(9),

based on its determination there "is hope" for defendant due to "the overall

nature of the individual and the attitudes of the individual generally in life."

        The court determined the aggravating factors outweighed the mitigating

factor, and sentenced defendant to a twelve-year term subject to NERA in




                                                                             A-1795-20
                                         4
accordance with the plea agreement. 2 Defendant did not file a direct appeal from

her conviction or sentence.

      Defendant subsequently filed a verified pro se PCR petition. In pertinent

part, she asserted her counsel was ineffective by failing to "argue the existence

of mental health issues . . . as a mitigating factor at sentencing." 3 In PCR

counsel's brief in support of defendant's petition, he further argued plea counsel

obtained a report from licensed social worker Lois A. Walter describing

defendant's "social history" for the purpose of "support[ing] mitigating factors


2
   The original judgment of conviction reflected that the court also found
mitigating factors four, N.J.S.A. 2C:44-1(b)(4) and five, N.J.S.A. 2C:44-
1(b)(5). The court later amended the judgment of conviction, deleting the
erroneous inclusion of those mitigating factors.
3
   Defendant's verified petition also asserted her counsel was ineffective by
failing to argue the existence of mental health issues as a defense to the original
criminal charge and failing to obtain a psychological evaluation by a qualified
expert. The petition further generally alleged defendant had not taken her
"psychiatric medication for months at the time of the criminal offense for which
she was charged." In the brief submitted on defendant's behalf, it was also
argued her sentence was illegal because the court did not properly find and
weigh the aggravating and mitigating factors under N.J.S.A. 2C:44-1. We do
not address these claims because defendant does not argue the PCR court erred
by rejecting them. See Drinker Biddle & Reath LLP v. N.J. Dept. of Law &
Pub. Safety, 421 N.J. Super. 489, 496 n.5 (App. Div. 2011) (finding a party's
constitutional claims abandoned because they were not addressed in its merits
brief on appeal); Jefferson Loan Co. v. Session, 397 N.J. Super. 520, 525 n.4
(App. Div. 2008) (finding issues not briefed on appeal are deemed waived). We
limit our discussion and analysis to the singular argument presented in
defendant's merits brief.
                                                                             A-1795-20
                                        5
that were apparently provided to the State in an effort to resolve the case through

plea agreement."     PCR counsel claimed the report would have supported

mitigating factors at sentencing and defendant's plea counsel was ineffective by

failing to submit the report to the sentencing court and failing to argue in support

of various putative mitigating factors at sentencing.

      In support of her arguments before the PCR court, defendant relied on

Walter's report which provided a detailed summary of defendant's statements

describing her family and personal history, her relationship with the victim, the

incident giving rise to the murder charged, and her mental health and substance

abuse histories. The report also cited medical records and statements from

defendant's family members and a friend as sources of information.

      Relying on Walter's report, defendant claimed her history, issues, and the

circumstances surrounding her actions causing Boyd's death supported the

findings of mitigating factors: three, defendant acted under strong provocation,

N.J.S.A. 2C:44-1(b)(3); four, there were substantial grounds tending to excuse

or justify defendant's conduct, N.J.S.A. 2C:44-1(b)(4); five, the victim induced

or facilitated the commission of defendant's crime, N.J.S.A. 2C:44-1(b)(5); and

eight, defendant's conduct was the result of circumstances unlikely to recur,

N.J.S.A. 2C:44-1(b)(8). PCR counsel argued plea counsel's failure to provide


                                                                              A-1795-20
                                         6
Walter's report to the sentencing court, and failure to argue the court should find

those enumerated mitigating factors based on the report, constituted ineffective

assistance of counsel at sentencing.

      The PCR court issued a written opinion describing the procedural history,

defendant's prosecution, conviction, sentencing, and PCR petition, and

explaining the standard for establishing a prima facie case of ineffective

assistance of counsel under the long-settled standards established under the

United States Constitution in Strickland v. Washington, 466 U.S. 668 (1984),

and the New Jersey Constitution in State v. Fritz, 105 N.J. 42 (1987). The PCR

court rejected defendant's ineffective-assistance-of-counsel claim, finding it was

supported only by "bald assertions." The court found defendant failed to present

any competent evidence, in the form of an affidavit or certification, establishing

her counsel was ineffective at sentencing. The court also noted plea counsel

was able to negotiate a "very favorable" plea agreement "near the bottom of the

range for the offense of first[-]degree aggravated manslaughter."

      The court entered an order denying defendant's PCR petition without an

evidentiary hearing. This appeal followed. Defendant presents the following

argument for our consideration:




                                                                             A-1795-20
                                        7
            POINT I

            THE PCR COURT ERRED IN DENYING
            DEFENDANT'S    PETITION   FOR    POST-
            CONVICTION    RELIEF    WITHOUT    AN
            EVIDENTIARY HEARING ON THE CLAIM THAT
            TRIAL COUNSEL WAS INEFFECTIVE AT
            SENTENCING.

                                       II.

      We review the legal conclusions of a PCR court de novo. State v. Harris,

181 N.J. 391, 419 (2004). The de novo standard of review also applies to mixed

questions of fact and law. Id. at 420. Where, as here, an evidentiary hearing

has not been held, it is within our authority "to conduct a de novo review of both

the factual findings and legal conclusions of the PCR court." Id. at 421. We

apply these standards here.

      The Sixth Amendment to the United States Constitution and Article I,

Paragraph 10 of the New Jersey Constitution guarantee that a defendant in a

criminal proceeding has the right to the assistance of counsel in his or her

defense. The right to counsel includes "the right to the effective assistance of

counsel." State v. Nash, 212 N.J. 518, 541 (2013) (quoting Strickland, 466 U.S.

at 686).

      In Strickland, the Court established a two-part test, later adopted by our

Supreme Court in Fritz as the standard under the New Jersey Constitution, to

                                                                            A-1795-20
                                        8
determine whether a defendant has been deprived of the effective assistance of

counsel. Strickland, 466 U.S. at 687; Fritz, 105 N.J. at 58. Under the first prong

of the standard, a petitioner must show that counsel's performance was deficient.

It must be demonstrated that counsel's handling of the matter "fell below an

objective standard of reasonableness" and that "counsel made errors so serious

that counsel was not functioning as the 'counsel' guaranteed the defendant by the

Sixth Amendment." Strickland, 466 U.S. at 687-88.

      Under the second prong of the Strickland standard, a defendant "must

show that the deficient performance prejudiced the defense." Id. at 687. There

must be a "reasonable probability that, but for counsel's unprofessional errors,

the result of the proceeding would have been different." Id. at 694. A petitioner

must demonstrate that "counsel's errors were so serious as to deprive the

defendant of a fair trial, a trial whose result is reliable." Id. at 687. "The error

committed must be so serious as to undermine the court's confidence in the jury's

verdict or result reached." State v. Chew, 179 N.J. 186, 204 (2004) (citing

Strickland, 466 U.S. at 694).

      "With respect to both prongs of the Strickland test, a defendant asserting

ineffective assistance of counsel on PCR bears the burden of proving his or her

right to relief by a preponderance of the evidence." State v. Gaitan, 209 N.J.


                                                                              A-1795-20
                                         9
339, 350 (2012) (citing State v. Echols, 199 N.J. 344, 357 (2009); State v.

Goodwin, 173 N.J. 583, 593 (2002)). A failure to satisfy either prong of the

Strickland standard requires the denial of a petition for PCR. Strickland, 466

U.S. at 700; Nash, 212 N.J. at 542; Fritz, 105 N.J. at 52.

      Here, we reject the State's argument, and the PCR court's suggestion, that

defendant's counsel's use of mitigating information to obtain a favorable plea

agreement to a reduced charge and the State's recommendation of a sentence at

the low end of the range for first-degree aggravated manslaughter, is dispositive

of whether counsel was ineffective by failing to assert mitigating sentencing

factors supported by the record. Beyond the negotiation of the offense to which

a defendant pleads and the maximum sentence that may be imposed, defense

counsel owes an independent duty to present "mitigating evidence in support of

a lesser sentence," and a failure to honor that obligation denies a defendant of

the "constitutional right to the effective assistance of counsel at sentencing."

State v. Hess, 207 N.J. 123, 129 (2011). Thus, the mere fact defendant's counsel

was able to use mitigating information, including Walter's letter, to negotiate

what the court characterized as a "very favorable" plea agreement is irrelevant

to the disposition of the single argument asserted on appeal—defendant's

assertion the PCR court erred by denying his claim counsel was ineffective at


                                                                           A-1795-20
                                       10
sentencing by failing to present the Walter report and argue in support of

mitigating factors based on it.

      "Although a demonstration of prejudice constitutes the second part of the

Strickland analysis, courts are permitted leeway to choose to examine first

whether a defendant has been prejudiced, and if not, to dismiss the claim without

determining whether counsel's performance was constitutionally deficient."

Gaitan, 209 N.J. at 350 (citation omitted). We employ that approach here

because it is dispositive of defendant's PCR claim.

      Defendant's argument on appeal is premised on the contention her counsel

was ineffective by failing to submit the Walter letter to the court because it

supported a finding of mitigating factors three, four, five, and eight.       See

N.J.S.A. 2C:44-1(b)(3) to (5), and (8). She contends there is a reasonable

probability that had the Walter letter been presented to the sentencing court, and

counsel had argued for the court's consideration of those four mitigating factors,

the result of the proceeding would have been different. That is, there is a

reasonable probability her sentence would have been less than the twelve-year

term imposed.4


4
  Defendant does not argue a finding of the putative mitigating factors would
have supported a sentence in the third-degree range as permitted, in very limited


                                                                            A-1795-20
                                       11
      We reject the argument because defendant fails to sustain her burden of

demonstrating the requisite prejudice under Strickland's prejudice prong.

Defendant's reliance on the Walter letter is misplaced.          The letter is a

compendium of statements made by defendant to Walter, information Walter

gleaned from defendant's mother, sister, and a friend, and Walter's review of

medical records. Walter describes defendant's difficult upbringing, her claims

she was the victim of sexual abuse, her mental health and medical issues,

information about her various romantic relations, her substance abuse and

criminal histories, and her relationship with the victim. The letter do es not

include any diagnoses or an expert opinion on the effects of any alleged



circumstances, under N.J.S.A. 2C:44-1(f)(2). See State v. Read, 397 N.J. Super.
598, 612 (App. Div. 2008) (explaining "[a] trial court's authority to impose a
downgraded sentence under N.J.S.A. 2C:44-1(f)(2) is 'limited to those
circumstances in which [the] defendant can provide "compelling" reasons for
the downgrade'" (quoting State v. Megargel, 143 N.J. 484, 502 (1996))).
Additionally, to downgrade a sentence under the statute, the court must find the
"interests of justice demand[s]" such a sentence. N.J.S.A. 2C:44-1(f)(2). In
making that determination the court must focus on the "'severity of the crime'
rather than the personal circumstances of the offender." Read, 397 N.J. Super.
at 614 (quoting Megargel, 143 N.J. at 500). Defendant does not claim that had
the court found the putative four mitigating factors, there is a reasonable
probability she would have satisfied the N.J.S.A. 2C:44-1(f)(2) and been
sentenced within the sentencing range for a third-degree offender. Thus,
defendant's claim is that but for her counsel's alleged error in failing to provide
the court with the Walter report and argue for the court's finding of the four
putative mitigating factors, there is a reasonable probability the court would
have imposed a lesser sentence of between ten and twelve years.
                                                                             A-1795-20
                                       12
psychiatric or psychological conditions on defendant's behavior. In our view,

the letter also does not offer information supporting any of the four mitigating

factors defendant claims her counsel should have asserted at sentencing. 5

      Defendant argues that Walter's letter supported a finding of mitigating

factor three, that defendant acted under strong provocation. However, there is


5
    We recognize the facts supporting a PCR claim must be established by
competent evidence, including affidavits and certifications. State v. Jones, 219
N.J. 298, 311-12 (2014). It appears the PCR court rejected defendant's claims
in part because the facts asserted in Walter's letter are not support by affidavits,
certifications, or other competent evidence, and therefore the claims constituted
"bald assertions." It was error for the court to do so because plaintiff's
ineffective-assistance-of-counsel claim is founded on the contention her counsel
did not present Walter's letter to the sentencing court and argue for the court's
finding of various mitigating factors. Those facts are not disputed, and our
consideration of defendant's reliance on the Walter letter is not dependent on
whether the facts in the letter are true or supported by competent evidence. That
is because a court's finding of mitigating factors at sentencing does not require
support in competent admissible evidence. See State v. Natale, 184 N.J. 458,
486 (2005) ("In sentencing, our trial courts consider all relevant information,
including hearsay, unrestrained by the rules of evidence."); see also State v.
Humphreys, 89 N.J. 4, 14 (1982) ("The whole person concept authorizes the
sentencing court to comprehend in its deliberations a wide range of information
that might otherwise be excluded by evidentiary norms."). To establish her
ineffective-assistance-of-counsel claim, defendant was required to demonstrate
only that the letter provided information that "from its content, nature and
manner of presentation is inherently reliable, trustworthy and credible," State v.
Carey, 232 N.J. Super. 553, 555 (App. Div. 1989); (quoting State v. Merlino,
208 N.J. Super. 247, 264 (Law Div. 1984)), such that it could be properly
considered by the sentencing court, ibid. The State does not argue Walter's letter
does not satisfy this standard, but our determination the information in the letter
does not support a finding of the suggested mitigating factors renders it
unnecessary that we address or decide that issue.
                                                                              A-1795-20
                                        13
nothing in the letter supporting a finding defendant took Boyd's life under strong

provocation. "The provocation referred to [in mitigating factor three, N.J.S.A.

2C:44-1(b)(3),] 'relates to the conduct of the victim toward the actor.'" State v.

Teat, 233 N.J. Super. 368, 372 (App. Div. 1989) (quoting State v. Jasuilewicz,

205 N.J. Super. 558, 576 (App. Div. 1985)). Walter's letter states only that,

according to defendant, she attacked Boyd because he did not pay her what she

expected for having sex with him and he broke what she understood was a

promise he had made to provide other financial support to her and assist her in

a pending guardianship matter. Defendant also told Walter she attacked Boyd

after he told her to leave his apartment and that he did not care about her.

      In State v. Briggs, we found reports from "experts who examined [the]

defendant [and] found she suffered from post-traumatic distress disorder,

consistent with and related to 'severe and chronic' spousal abuse" supported a

finding of mitigating factor three for a defendant convicted of the aggravated

manslaughter of her husband. 349 N.J. Super. 496, 504 (App. Div. 2002). There

is neither similar evidence nor facts extant here.

      Even accepting the circumstances as defendant related them to Walter,

there is no basis to conclude Boyd, a ninety-year-old man, took any action to

strongly provoke defendant's physical attack that caused the compression of his


                                                                               A-1795-20
                                       14
neck and fracture to his larynx resulting in his death. Boyd's failure to pay

defendant what she expected for having sex with him, her disappointment with

his decision not to provide financial support he purportedly promised, or his lack

of assistance in a pending guardianship case cannot logically be considered

strong provocation for the physical attack that caused his death. Instead, as

defendant told Walter, she "lost it" when she became disappointed by Boyd's

failure to give her what she expected. Defendant's fatal assault was the result of

her own overreaction, and not any strong provocation from Boyd.

      For the same reason, we reject defendant's claim Walter's letter supported

a finding of mitigating factor four, that there were substantial grounds tending

to excuse or justify the defendant's conduct. Defendant claims mitigating factor

four is supported by her history of sexual abuse and her desperation not to lose

Boyd's promised assistance in a guardianship case.

      While Walter's letter references defendant's claimed history of being

victimized by sexual abuse, it provides no factual, medical, or psychological

nexus between that history and defendant's attack on Boyd. Unlike in Briggs,

where we found mitigating factor five was supported by expert reports

establishing the defendant suffered from the effects of long-term spousal abuse

when she killed her husband, 349 N.J. Super. at 504, Walter's letter lacks any


                                                                            A-1795-20
                                       15
information establishing that either defendant's sexual abuse history or her

mental health history played any role in her attack on Boyd such that there were

substantial grounds tending to excuse or justify her actions. Cf. State v. Jarbath,

114 N.J. 394, 414-15 (1989) (affirming a finding of mitigating factor four where

the record, including information from a medical doctor, showed defendant's

intellectual disability rendered her "impossible to cope emotionally, and has

even    [caused]   breaks   with     reality"   when   "placed   in   inappropriate

environments"); see also State v. L.V., 410 N.J. Super. 90, 111 (App. Div. 2009)

(finding mitigating factor four was supported by an expert's opinion the

"defendant had a viable duress defense under N.J.S.A. 2C:2-9(a)"). Because

Walter's letter provided no information establishing defendant's history as a

victim of sexual abuse played a role in her attack, the record does not support a

finding of mitigating factor four.

       We are also not persuaded defendant's disappointment in Boyd's alleged

failure to assist her in the guardianship case provides grounds, and clearly not

substantial grounds, tending to excuse or justify the physical attack that caused

Boyd's death. And, for the identical reason, Walter's letter does not support a

finding of mitigating factor five, that Boyd "induced or facilitated" the

commission of defendant's crime.


                                                                             A-1795-20
                                         16
      Walter's letter also does not support a finding of mitigating factor eight,

that defendant's conduct was the result of circumstances unlikely to recur. By

her own admission, defendant's crime was not the product of any unusual or

unique set of circumstances. She attacked Boyd and caused his death out of

little more than her disappointment and frustration with his refusal to meet her

expectations, and his failure to provide financial and other support to which she

felt entitled. Disappointment and frustration with others occur at different times

in everyone's life, and it can be reasonably anticipated defendant will be

disappointed by, and frustrated with, others for various reasons in the future.

Thus, the circumstances that caused defendant to attack Boyd—her

disappointment and frustration with him—are likely to recur in the future with

others. We find no basis in Walter's letter supporting a finding of mitigating

factor nine.

      Defendant's ineffective assistance of counsel claim is based on the

assertion counsel failed to present Walter's letter to the sentencing court and

failed to urge the court to find mitigating factors three, four, five, and eight. For

the reasons we have explained, Walter's letter provides no support for a finding

of those mitigation factors. That is, even if her counsel had submitted the letter




                                                                               A-1795-20
                                        17
to the sentencing court, it would not have supported findings of the four

mitigating factors defendant claims her counsel erred by failing to assert.

      Because Walter's letter does not support a finding of the four proffered

mitigating factors, defendant failed to demonstrate that but for her counsel's

purported error in providing Walter's letter to court and urging the court to find

those factors, there is a reasonable probability the result of the sentencing

proceeding would have been different. 6 Defendant therefore failed to sustain

her burden under Strickland's second prong. See Strickland, 466 U.S. at 694.

      Additionally, defendant's counsel's performance was not deficient under

Strickland's first prong by failing to submit the letter to the court or argue it

supported the putative mitigating factors claimed by defendant on appeal.

Reliance on Walter's letter would not have supported those mitigating factors,


6
  Defendant's pre-sentence investigation report detailed much of the information
concerning defendant's background included in Walter's report. Thus, the court
was aware of defendant's background, history, difficulties, and issues in its
analysis of the mitigating factors. The court was obligated to find applicable
mitigating factors if supported by the record, See State v. Dalziel, 182 N.J. 494,
504-05 (2005) (explaining where mitigating factors are supported by the record,
"they must be part of the deliberative process" at sentencing), but did not find
mitigating factors three, four, five, and eight. Thus, the court's failure to find
the putative four mitigating factors based on the information in the pre-sentence
investigation report – a failure defendant did not challenge in a direct appeal –
undermines defendant's claim there is a reasonable probability the result of the
sentencing proceeding would have been different had counsel provided the court
with Walter's report.
                                                                              A-1795-20
                                       18
and counsel's performance was not deficient by failing to make a meritless

argument. See State v. O'Neal, 190 N.J. 601, 619 (2007) (holding "[i]t is not

ineffective assistance of counsel for defense counsel not to file a meritless

motion"); State v. Worlock, 117 N.J. 596, 625 (1990) (stating"[t]he failure to

raise unsuccessful legal arguments does not constitute ineffective assistance of

counsel").

      Defendant's failure to sustain her burden of presenting a prima facie case

under both prongs of the Strickland standard required the denial of her PCR

petition. Strickland, 466 U.S. at 700; Nash, 212 N.J. at 542. The PCR court

correctly denied the petition without an evidentiary hearing because defendant

did not establish a prima facie claim of ineffective assistance of counsel . State

v. Preciose, 129 N.J. 451, 462 (1992); see also R. 3:22-10(b) (providing one of

the requirements for a defendant's entitlement to an evidentiary hearing on a

PCR petition is the "establishment of a prima facie case in support of post-

conviction relief").

      Any arguments asserted on defendant's behalf that we have not addressed

directly are without sufficient merit to warrant discussion in this opinion. R.

2:11-3(e)(2).




                                                                            A-1795-20
                                       19
Affirmed.




                 A-1795-20
            20